DETAILED ACTION
	This Office Action, based on application 16/862,163 filed 29 April 2020, is filed in response to applicant’s amendment and remarks submitted 22 November 2021.  Claims 1-9, 13, 14, and 25-33 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 22 November 2021 in response to the Office Action mailed 24 June 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
	Claim Rejections under 35 U.S.C. § 102/103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose (1) “caching the data blocks into a local disk” in conjunction with the limitation “caching the data blocks from the local disk to a local memory” and (2) “acquiring, from the remote disk, a data file … being last accessed by a user”.  
With respect to (1), the applicant notes the Office Action relies upon PRALHAD’s cache 1644 to teach a “local disk” alleges the Office takes an inconsistent position by equating PRALHAD’s ‘secondary storage’ 1650 to the claimed ‘local disk’.  In response, the Office cited ¶[0314] in the original rejection noting “identified blocks retrieved from secondary storage, via the cloud gateway 1540, may be presented to the user” further noting “data on clients is typically a primary copy” and “primary copies may be maintained in a local memory” ¶ [0003], [0059].  As noted by the applicant, the original rejection relied upon PRALHAD’s cache 1644 to teach a ‘local disk’; the rejection of record further notes cloud gateway 1540 comprises cache 1644.  For clarity of the record, the Office intends on PRALHAD’s cache 1644 to be analogous to the claimed ‘local disk’ and PRAHLAD’s ‘local memory’ analogous to the claimed ‘local memory’; the Office’s position has been clarified in the instant rejection of record.   While PRALHAD’s ‘local memory’ is cited in the rejection of record, PRALHAD’s secondary storage 1650 also reads upon the claimed ‘local memory’ since Fig 16 depicts secondary storage 1650 depicts the storage devices being coupled to clients 1620 via a local-area network (LAN).  Furthermore, ¶[0282] states “The NAS filer may include various data storage components that are used when identifying and transferring data from the cache 1644 to the secondary cloud storage sited 1650” and ¶[0291] states “Block-level migration … involves migrating disk blocks from the data store or cache 1644 to secondary media, such as secondary cloud storage sites 1650”; thus, PRAHLAD provides multiple examples for describing the transfer of data blocks from a local disk to a local memory.
With respect to (2), the applicant alleges the teachings at ¶[0252] do not contemplate whether the data file is “last accessed by a user”.  The applicant points to a teaching the specification at ¶[0029] for supporting the limitation.  In response, the Office respectfully notes there is a notable distinction between what is described at ¶[0029] and what is actually claimed.  The limitation “the data file being last accessed by a user” simply means the data file was last accessed by the user (and not some other user or entity accessing the file), while the specification describes the data file last accessed by the user (opposed to a different file that the user last accessed).  The Office maintains ¶[0252] meets the stated limitation since PRAHLAD description provides for a user or customer storing data file to the cloud storage site and subsequently retrieving the data file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, 25, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRAHLAD et al (US PGPub 2010/0333116).
PRAHLAD discloses:
Claims 1, 13 and 25: A data hierarchical storage method/apparatus/medium, comprising: 
storing one or more data files in a remote disk (Fig 16, Cloud Storage site 115A-N; ¶[0297] – data may be stored from the cloud gateway 1540 to cloud storage 115); 
acquiring, from the remote disk, a data file of the one or more data files, the data file being last accessed by a user (¶[0252] – files may be restored from a cloud storage site 115 in response to a user request); 
segmenting the data file into data blocks (¶[0300] – a division component may receive files to be stored in cache 1644, divide the files into sub-objects, and store the sub-objects in the cache); 
caching the data blocks into a local disk (Fig 16, cache 1644 of NAS 1505; Cloud Gateway 1540 including NAS 1505 connects to clients 1622 via a local area network (LAN), thus cache 1644 is ‘local’; ¶[0281] – cache 1644 stores data received from the network, cache 1644 may include magnetic disk); and 
caching the data blocks from the local disk to a local memory (¶[0314] – identified blocks retrieved from secondary storage, via the cloud gateway 1540 {cache 1644 of cloud gateway 1540 analogous to ‘local disk’}, may be presented to the user; ¶[0059] – data on clients is typically a primary copy; ¶[0003] – primary copies may be maintained in a local memory {analogous to ‘local memory’}).  
 
Claims 8 and 32:  The data hierarchical storage method/medium of each respective parent claim, the method further comprising: setting a write ahead log (WAL) corresponding to the block file in the local disk for storing metadata of the block file, wherein the setting the WAL is performed before caching the data blocks into the local disk (¶[0295] – the cloud gateway 1540 may store a data structure such as a log within cache 1644 and update the data structure whenever the file system calls the cache 1644 to access, update, or change data blocks within the cache 1644; information such as block identification, change date and time, etc {analogous to ‘metadata’} may be included into the data structure).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of KUDO et al (US PGPub 2014/0281244).

With respect to Claims 3 and 27, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD further discloses wherein the local disk comprises blocks (¶[0295] – cache 1644 may be called to access, update, or change data blocks within the cache).
PHAHLAD may not appear to explicitly disclose the method further comprising: determining whether all blocks of the local disk are full, in response to the determination all blocks of the local disk are full, eliminating data in a first group of blocks of the local disk to clear the first group of blocks of the local disk, wherein the eliminating data is performed before caching the data blocks into the local disk.  
However, KUDO discloses the method further comprising: determining whether all blocks of the local disk are full, in response to the determination all blocks of the local disk are full, eliminating data in a first group of blocks of the local disk to clear the first group of blocks of the local disk, wherein the (¶[0144] – the block cache control program may determine whether a free area is available for storing object data,  if a free area doesn’t exist in the block cache, the block cache control program may release an area of the cache; the area is allocated in response to releasing the area).  
PRAHLAD and KUDO are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and KUDO before him or her, to modify the cloud gateway of PRAHLAD to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 9 and 33, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD may not appear to explicitly disclose in response to a data access request, searching for corresponding data blocks recursively from the local memory, the local disk to the remote disk in order, and meanwhile, caching the data blocks into the local memory and the local disk in order.
However, KUDO discloses in response to a data access request, searching for corresponding data blocks recursively from the local memory, the local disk to the remote disk in order, and meanwhile, caching the data blocks into the local memory and the local disk in order (¶[0058-0060] – when processing a block command for a read, cache is first accessed to determine whether or not data resides in the cache aka cache hit, if not aka cache miss, data is retrieved from storage).
PRAHLAD and KUDO are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been (¶[0056]).  Therefore, it would have been obvious to combine PRAHLAD and KUDO to obtain the invention as specified in the instant claims.

Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of BRAND (US PGPub 2015/0205819).

With respect to Claims 5 and 29, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD may not appear to explicitly disclose wherein the local disk comprises at least one local file for storing data files, and the method further comprising: caching a data file into the local file of the local disk.  
However, BRAND discloses wherein the local disk comprises at least one local file for storing data files, and the method further comprising: caching a data file into the local file of the local disk (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘local file’} and placed in storage devices 320 local to cloud connector 310). 
PRAHLAD and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and BRAND before him or her, to modify the cloud gateway of PRAHLAD to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD and BRAND to obtain the invention as specified in the instant claims.

Claims 2, 4, 6, 7, 14, 26, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of BRAND and KUDO.

With respect to Claims 2, 14, and 26, PRAHLAD discloses the data hierarchical storage method/apparatus/medium of each respective parent claim.
PRAHLAD may not appear to explicitly disclose wherein the local disk comprises at least one block file having a first fixed length, the at least one block file comprises blocks, each block having a second fixed length, wherein the blocks comprises at least one empty block, and caching the data blocks into the local disk comprises: caching the data blocks into the at least one empty block of the local disk.  
However, BRAND discloses wherein the local disk comprises at least one block file having a first fixed length, the at least one block file comprises blocks, each block having a second fixed length (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘block file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and BRAND before him or her, to modify the cloud gateway of PRAHLAD to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire container in response to a read request thus pre-fetching related blocks (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD and BRAND to obtain the invention as specified in the instant claims.

However, KUDO discloses wherein the blocks comprises at least one empty block, and caching the data blocks into the local disk comprises: caching the data blocks into the at least one empty block of the local disk (¶[0144] – free areas in the block cache area for storing data objects may be determined and allocated by the block cache control program).
PRAHLAD, BRAND, and KUDO are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, BRAND, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD and BRAND to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD, BRAND, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 4 and 28, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD may not appear to explicitly disclose wherein the local memory comprises at least one block file having a second fixed length, the at least one block file comprises blocks, each block having a third fixed length; and the method further comprises determining whether all blocks of the local memory are full, in response to the determination that all blocks of the local memory are full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory, wherein the eliminating data is performed before caching the data blocks from the local disk to the local memory.  
(¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘block file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and BRAND before him or her, to modify the cloud gateway of PRAHLAD to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire container in response to a read request thus pre-fetching related blocks (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD and BRAND to obtain the invention as specified in the instant claims.
PRAHLAD and BRAND may not appear to explicitly disclose the method further comprises determining whether all blocks of the local memory are full, in response to the determination that all blocks of the local memory are full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory, wherein the eliminating data is performed before caching the data blocks from the local disk to the local memory.
However, KUDO discloses the method further comprises determining whether all blocks of the local memory are full, in response to the determination that all blocks of the local memory are full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory, wherein the eliminating data is performed before caching the data blocks from the local disk to the local memory (¶[0144] – the block cache control program may determine whether a free area is available for storing object data,  if a free area doesn’t exist in the block cache, the block cache control program may release an area of the cache; the area is allocated in response to releasing the area).
PRAHLAD, BRAND, and KUDO are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, BRAND, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD and BRAND to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD, BRAND, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 6 and 30, the combination of PRAHLAD and BRAND disclose the data hierarchical storage method/medium of each respective parent claim.
BRAND further discloses the at least one local file being created in the file cache (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘local file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD and BRAND may not appear to explicitly disclose wherein the local disk comprises a block cache and a file cache, block files being created in the block cache, and the method further comprises: adjusting a size of the block cache in the local disk based on a size of a space occupied by the file cache in the local disk, wherein adjusting the size of the block cache is performed after caching the data file into the local file of the local disk.  
However, KUDO discloses wherein the local disk comprises a block cache and a file cache (¶[0011] – storage apparatus 4 may comprise a block cache area and a file cache area for storing block I/O commands and file I/O commands), block files being created in the block cache (¶[0011] – the block I/O area stores data of block I/O commands), and the method comprises: adjusting a size of the block  (¶[0187-0192] – part of the file cache area may be shifted from the file cache area and added to the block cache area).  
PRAHLAD, BRAND, and KUDO are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, BRAND, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD and BRAND to include distinct block and file cache areas as taught by KUDO.  A motivation for doing so would have been to provide data caching to service both SAN and NAS types of storage (¶[0003-0007]).  Therefore, it would have been obvious to combine PRAHLAD, BRAND, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 7 and 31, the combination of PRAHLAD, BRAND, and KUDO disclose the data hierarchical storage method/medium of each respective parent claim.
KUDO further discloses wherein adjusting the size of the block cache in the local disk based on the size of the space occupied by the file cache in the local disk comprises at least one of:  3Attorney Docket No. 12852.0370-00000 Preliminary Amendmentincreasing the size of the block cache based on a released space of the file cache, and creating the block files or the blocks in the space released from the file cache and into the block cache (¶[0187-0192] – part of the file cache area may be shifted from the file cache area and added to the block cache area; ¶[0144] – free areas in the block cache area for storing data objects may be determined and allocated by the block cache control program); or deleting at least one of a third group of block files or a fourth group of blocks in the block cache according to the space that needs to be added in the file cache, and reducing the size of the block cache.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137